DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A virtual assistance system for a vehicle, the virtual assistance system comprising: one or more processors; one or more memory modules communicatively coupled to the one or more processors; an input device communicatively coupled to the one or more processors; an output device communicatively coupled to the one or more processors; and machine readable instructions stored in the one or more memory modules that cause the virtual assistance system to perform at least the following when executed by the one or more processors: detect a duration of a vehicle stop and, when the detected duration is greater than a predetermined threshold: request, through the output device, a reason for the vehicle stop; receive, through the input device, a stated reason for the vehicle stop; determine a location of the vehicle stop; determine a time and date of the vehicle stop; and store a record comprising data associated with the stop.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 9, A virtual assistance system for a vehicle, the virtual assistance system comprising: one or more processors; one or more memory modules communicatively coupled to the one or more processors, wherein the memory modules store data associated with a plurality of vehicle stops, wherein the data comprises a reason for each stop; an input device communicatively coupled to the one or more processors; an output device communicatively coupled to the one or more processors; and machine readable instructions stored in the one or more memory modules that cause the virtual assistance system to perform at least the following when executed by the one or more processors: determine a suggested vehicle route based at least in part on the data associated with the plurality of vehicle stops.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A method comprising: detecting, by a processor of the vehicle, a vehicle stop; determining a duration of the vehicle stop; requesting, by an output device, a reason for the vehicle stop; receiving, by an input device, a stated reason for the vehicle stop; determining a location of the vehicle stop; determining a time and date of the vehicle stop; and storing a record comprising the duration of the stop, the location of the stop, the time and date of the stop, and the stated reason for the stop.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666